Case: 6:17-cv-00084-REW-HAI Doc #: 248 Filed: 02/14/20 Page: 1 of 17 - Page ID#:
                                   18613



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                        SOUTHERN DIVISION at LONDON

AMANDA HOSKINS
and JONATHAN TAYLOR                                                        PLAINTIFFS


v.                                        CIVIL ACTION NO. 6:17-cv-00084-REW-HAI


KNOX COUNTY, et al.                                                     DEFENDANTS

          KENTUCKY STATE POLICE DEFENDANTS’ MOTION FOR RELIEF
          FROM PLAINTIFFS’ COUNSEL’S EXTRAJUDICIAL STATEMENTS
                 THAT ARE PREJUDICIAL AND MISLEADING

      Come the Defendants, Kentucky State Police Trooper Kelly Farris, Trooper Dallas

Eubanks, Trooper/Detective Bryan Johnson, Trooper/Detective Mark Mefford, and

Lieutenant Jackie Joseph (formerly Pickrell), in their individual capacities (“KSP

Defendants”), in their individual capacities, by counsel, and move the Court for relief

from Plaintiffs’ counsel’s statements at a December 17, 2019 press conference and in

Plaintiffs’ counsel’s firm’s December 16, 2019 press release that are prejudicial and

misleading. As grounds for this motion, the KSP Defendants state as follows:

                                  I. BACKGROUND

      On December 6, 2019, former Kentucky Governor Matt Bevin pardoned Patrick

Baker, a client of Elliot Slosar and the law firm, Loevy & Loevy.1 In response to various




      1    http://apps.sos.ky.gov/Executive/Journal/execjournalimages/2019-MISC-
2019-1272-264381.pdf; Patrick Baker 12-17-2019 press conference, available at
https://youtu.be/Uz1aCzY2Jrs.
Case: 6:17-cv-00084-REW-HAI Doc #: 248 Filed: 02/14/20 Page: 2 of 17 - Page ID#:
                                   18614



newspaper articles questioning the pardon due to the Baker family’s campaign

contributions, Mr. Slosar’s law firm issued a press release, and Mr. Slosar held a press

conference on behalf of Mr. Baker. In both instances, Mr. Slosar and/or his firm made

prejudicial and misleading statements about the KSP Defendants, particularly Det.

Johnson (who was the lead detective in Patrick Baker’s criminal investigation) and Sgt.

York (who had minor participation in the Baker criminal investigation), and made

prejudicial and misleading statements about the two pending lawsuits against the KSP

Defendants: Hoskins & Taylor v. Knox Co., et al., No. 6:17-cv-84-REW-HAI (E.D. Ky.)

(hereinafter “Hoskins & Taylor case”), and Anderson v. Knox Co., et al., No. 6:17-cv-133-

KKC (E.D. Ky.) (hereinafter “Anderson case”).

      Mr. Slosar’s law firm issued a press release on December 16, 2019, stating that:

             Kentucky State Police officers who wrongly fingered Baker
             for murder have long histories of alleged misconduct

             …

             4. The two Kentucky State Police officers who led the
             investigation against Mr. Baker have well-documented track
             records of misconduct.

             5. As a result of this misconduct, KSP Officers Bryan Johnson
             and Jason York are currently facing two separate federal
             lawsuits – Hoskins, et al. v. Knox County, et al. (17-CV-84)
             and Anderson v. Knox County, et al. (17-CV-133). These suits
             accuse Johnson and York, amongst others, of framing four
             innocent people in two separate investigations of murders
             they did not commit. In those cases, these officers are accused
             of coercing witnesses, fabricating statements, and destroying
             evidence.

             …




                                           2
Case: 6:17-cv-00084-REW-HAI Doc #: 248 Filed: 02/14/20 Page: 3 of 17 - Page ID#:
                                   18615



             In spite of the pending lawsuits and their admissions made of
             misconduct while under oath, both Johnson and York are still
             employed by Kentucky State Police.

             “Given this systemic misconduct, the Baker family joins the
             call for an investigation into Officers Johnson and York,” said
             Slosar.

December      16,   2019     Loevy     &    Loevy     press    release,    available   at

https://loevy.com/blog/why-patrick-baker-an-innocent-man-deserved-a-pardon-by-

kentucky-gov-bevin/.

      On December 17, 2019, Mr. Slosar held a press conference about the allegations

that Mr. Baker’s family paid for his pardon with a fundraiser for former Governor Bevin.

At the press conference, Mr. Slosar identified Bryan Johnson and Jason York as Kentucky

State Police officers involved in the investigation of Mr. Baker and identified them as

defendants in two other lawsuits filed by Mr. Slosar’s firm.

      Mr. Slosar’s message during the press conference was that his clients (Hoskins,

Taylor, and Anderson) are currently pursuing claims of civil rights violations against

these officers because these officers framed innocent people for murder, should be

charged with violating civil rights, and should be criminally charged for perjury and

obstruction of justice. Patrick Baker 12-17-2019 press conference, available at

https://youtu.be/Uz1aCzY2Jrs, at 4:01 – 5:10 (identifying Jason York and Bryan Johnson

as KSP officers sued in Hoskins & Taylor and Anderson cases for “framing innocent

people for murder”), 5:59 – 6:13 (“whether these officers should be charged with not only

violating the constitutional rights of citizens in the state but whether they should be

criminally charged for committing perjury and obstruction of justice”), 7:54 - 7:59



                                            3
Case: 6:17-cv-00084-REW-HAI Doc #: 248 Filed: 02/14/20 Page: 4 of 17 - Page ID#:
                                   18616



(“officers who framed Patrick, whether they should be criminally prosecuted”), 8:38 –

8:43 (“Mr. Johnson from KSP was the lead detective on Patrick’s case”), 11:18 – 11:25 (“Mr.

York was one of the detectives who was investigating Patrick Baker’s case”), 18:19 – 18:29

(“to see whether these officer should be criminally charged with violating the laws of

Kentucky and the constitutional rights of citizens”), 28:49 – 28:56 (“pick up the phone

every day and I would call and ask for a criminal prosecution of police officers”), 38:44 –

39:03 (indicating that those “wrongfully convicted” would prefer to see the police officers

criminally prosecuted rather than get monetary compensation).

       In addition to the prejudice created by these extrajudicial comments, the

comments are also misleading since Plaintiffs in the Hoskins & Taylor case stated in their

July 2019 summary judgment response that they voluntarily dismiss four KSP officers,

including Det. Bryan Johnson, as parties. (Hoskins & Taylor v. Knox Co., et al., No. 6:17-cv-

84-REW-HAI (E.D. Ky.), DN 195 at pg. 118 of 230 n. 2 (summary judgment motions

currently pending)).

       Mr. Slosar also repeatedly stated in the press conference that Bryan Johnson and

Jason York engaged in misconduct and indicated that they should be fired. Patrick Baker

12-17-2019 press conference, available at https://youtu.be/Uz1aCzY2Jrs, at 8:09 - 8:11

(“those officers today they are still members of the Kentucky State Police”), 9:05 – 9:11

(“what they should really be looking at is whether the people with badges in this state

should really have those badges”), 11:48 – 11:56 (“Now why these police officers continue

to be employed is a question that only the former Commissioner Rick Sanders can

answer”), 15:35 – 15:43 (“those KSP officers should have never been in a position to have


                                             4
Case: 6:17-cv-00084-REW-HAI Doc #: 248 Filed: 02/14/20 Page: 5 of 17 - Page ID#:
                                   18617



Mr. Baker wrongfully convicted”), 16:18 – 16:26 (“these police officers that have been

sued repeatedly should not have a badge”), 17:58 – 18:16 (calling for Attorney General

“to conduct an investigation into members of the Kentucky State Police, specifically the

ones that have been sued in the cases that we’ve cited”), 19:19 – 19:33 (“Mr. York and Mr.

Johnson are still members of the Kentucky State Police. They haven’t been fired.”), 22:00

– 22:10 (“but I also say that we are uncovering in these other federal lawsuits evidence of

additional misconduct every day”), 26:24 – 26:31 (“hopefully that Commissioner will look

deep into things and get rid of police officers that shouldn’t be there”). Mr. Slosar called

for Det. Johnson’s and Sgt. York’s firing no less than eight times during the 40+ minute

press conference on December 17, 2019.

       Mr. Slosar also played and discussed a portion of Jason York’s interrogation of

witness, Dave Fox, from the criminal investigation underlying the Anderson case. Patrick

Baker 12-17-2019 press conference, available at https://youtu.be/Uz1aCzY2Jrs, at 9:40 -

11:18. This interrogation is part of Mr. Anderson’s claims against the KSP Defendants in

the Anderson case and has also been extensively incorporated and argued in the

Plaintiffs’ summary judgment response in the Hoskins & Taylor case. (Hoskins & Taylor

v. Knox Co., et al., No. 6:17-cv-84-REW-HAI (E.D. Ky.), DN 195 at 77-87, 191, 204-208; the

pages specifically about the Dave Fox interrogation are DN 195 at 82-85, 93 ¶278, 186-187,

206). Also, the recording of the interrogation more than likely will be proffered as

evidence if the cases go to trial.

       In addition to Mr. Slosar’s comments discussed above, Mr. Slosar also made

comments about the prosecutor in the Hoskins & Taylor case: “Jackie Steele, the


                                             5
Case: 6:17-cv-00084-REW-HAI Doc #: 248 Filed: 02/14/20 Page: 6 of 17 - Page ID#:
                                   18618



Commonwealth Attorney from Knox County, he knew about this but he knew about

some other things too.” Patrick Baker 12-17-2019 press conference, available at

https://youtu.be/Uz1aCzY2Jrs, at 3:47 – 3:54. “Jackie Steele … is not an impartial

prosecutor that should be responsible for investigating these police officers.” Id. at 23:16

– 23:29. “I think that you know that I’m not going to call Jackie Steele a crooked

prosecutor. . . What I would say is that he got it wrong in this case.” Id. at 23:42 – 23:50.

Jackie Steele was deposed in the Hoskins & Taylor case and more than likely will be a

witness if the case goes to trial.

       Mr. Slosar also made comments indicating overall agency and police corruption:

               [T]here were conversations in the Justice Cabinet and with
               former Commissioner of the Kentucky State Police, Rick
               Sanders, about whether these officers who framed Patrick,
               whether they should be criminally prosecuted. And I think
               you’ll find some interesting stuff from Mr. Tilley and Mr.
               Sanders and what efforts they took to stop a criminal
               prosecution.

Id. at 7:44 – 8:09.

               So that nobody else in Knox County, and Laurel County, and
               Harlan County, and all those counties under [KSP] Post 10
               and Post 11, so that none of those victims’ families get
               revictimized by having a false belief that somebody was
               rightfully convicted and the real murderer was left to roam
               the streets. And that is exactly what has repeatedly happened,
               including here and including these other homicide
               investigations.

Id. at 18:40 – 19:06. “I do think there was some destruction of evidence that happened

prior to the original trial that the judge actually found to be in bad faith by the Kentucky




                                             6
Case: 6:17-cv-00084-REW-HAI Doc #: 248 Filed: 02/14/20 Page: 7 of 17 - Page ID#:
                                   18619



State Police officers. There were some issues on that around appeal.” Id. at 20:38 – 20:51.2

“That’s something that an attorney general here should look into so that members of the

Kentucky State Police that are doing these types of things do not put people … in a

position where they could be wrongfully convicted.” Id. at 26:05 – 26:07. “It’s a much

more broad problem than just these two officers. . . . Kentucky State Police … is an

organization that needs to have a complete restructuring.” Id. at 26:09 – 26:22. “But what

we’re doing through these lawsuits is trying to expose misconduct that nobody’s ever

really learned about before with regard to KSP.” Id. at 29:10 – 29:20.

       Patrick Baker’s pardon and the press conference, including prejudicial and

misleading comments, were reported on in December 2019, by numerous local, state, and

national media outlets, including the Courier-Journal, the Mountain Advocate, the

Richmond Register, the Times Tribune, USA Today, WAVE3, WDRB, WKYT, WLKY, and

WYMT.3



       2 Thewords of the Kentucky Court of Appeals suggest otherwise: “It is undisputed
the phone was seized from Baker's person at his arrest, the Commonwealth attempted to
conduct a forensic examination of the contents of the phone, and the attempted data
extraction resulted in a complete loss of data contained on the phone.” Baker v.
Commonwealth, No. 2018-CA-000072-MR, 2018 WL 6721295, at *1 (Ky. App., Dec. 21,
2018), review denied (Oct. 24, 2019).

       3    https://www.courier-journal.com/story/news/politics/2019/12/20/bevin-
pardons-ex-state-police-commissioner-said-patrick-baker-guilty/2695222001/;
       https://www.nolangroupmedia.com/mountain_advocate/baker-attorneys-
declare-client-s-innocence-cite-alleged-misconduct/article_e1fae716-2046-11ea-9cd1-
bbf09f000064.html;
       https://www.richmondregister.com/news/police-courts/patrick-baker-argues-
his-innocence/article_337e414f-c377-5a7c-85f7-567574b89f5b.html;
       https://www.thetimestribune.com/news/local_news/attorney-says-dna-
evidence-exonerates-baker/article_b7ed44b7-a3e3-572c-9485-2eb463410c23.html;

                                             7
Case: 6:17-cv-00084-REW-HAI Doc #: 248 Filed: 02/14/20 Page: 8 of 17 - Page ID#:
                                   18620



        In an effort to remedy any prejudice, to curb any future prejudice, and to obtain

relief from statements already made, the KSP Defendants seek relief through this motion.

                                      II. ARGUMENT

       The Court has the power to control counsel’s divulgence of inaccurate information

and to “maintain appropriate decorum in the administration of justice and protect the

rights of litigants from prejudice.” Sheppard v. Maxwell, 384 U.S. 333, 359-362, 86 S.Ct. 1507,

16 L.Ed.2d 600 (1966); Affeldt v. Carr, 628 F.Supp. 1097, 1101 (N.D. Ohio 1985). “Every trial

judge is charged with the primary responsibility of ensuring that the judicial proceedings

over which he presides are carried out with decorum and dispatch and thus has very

broad discretion in ordering the day-to-day activities of his court.” CBS, Inc. v. Young, 522

F.2d 234, 241 (6th Cir. 1975). Courts can even enter gag orders for attorneys’ speech: “the

speech of lawyers representing clients in pending cases may be regulated under a less

demanding standard than that established for regulation of the press.” Gentile v. State Bar

of Nevada, 501 U.S. 1030, 1074, 111 S.Ct. 2720, 115 L.Ed.2d 888 (1991). There, a “substantial




       https://www.usatoday.com/story/news/nation/2019/12/17/gop-mega-
donor-terry-forcht-urged-bevin-pardon-convicted-killer/2680548001/;
       https://www.wave3.com/2019/12/16/patrick-baker-pardon-was-never-paid-
by-my-family/;
       https://www.wdrb.com/in-depth/man-pardoned-by-matt-bevin-says-my-
family-did-not/article_e9725f2c-2011-11ea-8534-9b79c55c7381.html;
       https://www.wlky.com/article/killer-pardoned-amid-controversy-calls-bevins-
actions-courageous/30262043;
       https://www.wymt.com/content/news/Man-pardoned-of-murder-conviction-
claims-he-was-framed-by-KSP-566289691.html.


                                              8
Case: 6:17-cv-00084-REW-HAI Doc #: 248 Filed: 02/14/20 Page: 9 of 17 - Page ID#:
                                   18621



likelihood of material prejudice” standard can be used in lieu of the “clear and present

danger” standard. Id. at 1075.

       Although not admitted to practice in Kentucky, Mr. Slosar has been granted

permission to practice in this particular case under LR 83.2, which under 83.2(a)(3)

requires him to consent to the rules of the Kentucky Supreme Court governing

professional conduct. (Anderson v. Knox Co., et al., No. 6:17-cv-133-KKC (E.D. Ky.), DN 4,

5; Hoskins & Taylor v. Knox Co., et al., No. 6:17-cv-84-REW-HAI (E.D. Ky.), DN 4, 10). These

rules operate as a general restraint on counsel’s speech and are imposed in every case.

These rules subject attorneys to a special responsibility to ensure that their extrajudicial

statements do not threaten the fair administration of justice. The specific rules at interest

here prohibit lawyers from making prejudicial or misleading statements to the press.

       Attorneys are limited in their statements to the press while an adjudication is

pending:

              (a) A lawyer who is participating or has participated in the
              investigation or litigation of a matter shall not make an
              extrajudicial statement that the lawyer knows or reasonably
              should know will be disseminated by means of public
              communication it and will have a substantial likelihood of
              materially prejudicing an adjudicative proceeding in the
              matter.

              (b) Notwithstanding paragraph (a), a lawyer may state:
                    (1) the claim, offense or defense involved and, except
              when prohibited by law, the identity of the persons involved;
                    (2) information contained in a public record;
                    (3) that an investigation of the matter is in progress;
                    (4) the scheduling or result of any step in litigation;
                    (5) a request for assistance in obtaining evidence and
              information necessary thereto;



                                             9
Case: 6:17-cv-00084-REW-HAI Doc #: 248 Filed: 02/14/20 Page: 10 of 17 - Page ID#:
                                    18622



                     (6) a warning of danger concerning the behavior of a
             person involved, when there is reason to believe that there
             exists the likelihood of substantial harm to an individual or to
             the public interest; and
                     (7) in a criminal case, in addition to subparagraphs (1)
             through (6):
                     (i) the identity, residence, occupation and family status
             of the accused;
                     (ii) if the accused has not been apprehended,
             information necessary to aid in apprehension of that person;
                     (iii) the fact, time and place of arrest; and
                     (iv) the identity of investigating and arresting officers
             or agencies and the length of the investigation.

             (c) Notwithstanding paragraph (a), a lawyer may make a
             statement that a reasonable lawyer would believe is required
             to protect a client from the substantial undue prejudicial effect
             of recent publicity not initiated by the lawyer or the lawyer's
             client. A statement made pursuant to this paragraph shall be
             limited to such information as is necessary to mitigate the
             recent adverse publicity.

             (d) No lawyer associated in a firm or government agency with
             a lawyer subject to paragraph (a) shall make a statement
             prohibited by paragraph (a).

Kentucky Rules of the Supreme Court, Rule of Prof. Conduct (SCR) 3.130(3.6).

      Summary judgment in the Hoskins & Taylor case is currently pending. In fifteen

pages of the Hoskins & Taylor summary judgment response, Mr. Slosar extensively

described the Anderson criminal case and made multiple arguments about it consistent

with the allegations in the Anderson civil case. (Hoskins & Taylor v. Knox Co., et al., No.

6:17-cv-84-REW-HAI (E.D. Ky.), DN 195 at 77-87, 191, 204-208; the pages specifically

about the Dave Fox interrogation are DN 195 at 82-85, 93 ¶278, 186-187, 206). Thus, an

adjudicative proceeding is pending.




                                            10
Case: 6:17-cv-00084-REW-HAI Doc #: 248 Filed: 02/14/20 Page: 11 of 17 - Page ID#:
                                    18623



      Although Mr. Slosar is allowed under SCR 3.130(3.6)(c) to address the recent

publicity of Mr. Baker’s pardon, Mr. Slosar’s statements about the KSP Defendants, the

two pending federal cases, and witnesses/defendants and evidence in those cases

exceeded the mitigation limitation in the Rule, and were prejudicial and misleading.

      The prejudice here is heightened because Patrick Baker’s investigation involved

the same county, prosecutor, and some of the same Kentucky State Police detectives from

the Hoskins & Taylor case and the Anderson case. Thus, potential jurors in the area are

more likely to pay attention to the press coverage. It is also heightened because of the

obvious media interest in criticism of the former Governor’s mass pardons before leaving

office, one of which was Patrick Baker’s. Thus, the subject matter has more widespread

appeal, as evidenced by the coverage by USA Today, the New York Times, and NPR.4 A

review of the comments on any related news story on Facebook also illustrates the

prejudice and confusion resulting from the press conference. (See Exhibit 1 - collection of

small sample of comments from related news stories on Facebook, including WKYT’s

December 17, 2019 story, which had 776 comments and 209 shares as of the December 20,

2019 screenshot).




      4      https://www.usatoday.com/story/news/nation/2019/12/17/gop-mega-
donor-terry-forcht-urged-bevin-pardon-convicted-killer/2680548001/;
      https://www.nytimes.com/2019/12/13/us/matt-bevin-kentucky-crimes.html;
      https://www.npr.org/2019/12/13/787811560/on-his-way-out-kentucky-gov-
matt-bevin-pardons-murderers-rapists-hundreds-more.


                                            11
Case: 6:17-cv-00084-REW-HAI Doc #: 248 Filed: 02/14/20 Page: 12 of 17 - Page ID#:
                                    18624



       The statements in the press release and the press conference were also misleading.

On July 10, 2019, Mr. Slosar filed a response to summary judgment motions in the

Hoskins & Taylor case stating that: “Plaintiffs hereby voluntarily dismiss Defendants

Brian Johnson, Dallas Eubanks, Kelly Farris, and Jason Bunch as parties in this matter.”

(Hoskins & Taylor v. Knox Co., et al., No. 6:17-cv-84-REW-HAI (E.D. Ky.), DN 195 at pg.

118 of 230 n. 2). Despite this statement that the Plaintiffs voluntarily dismiss Det. Johnson

from the Hoskins & Taylor case, Mr. Slosar’s message during the press conference, and

the message in the press release, was that his clients are currently pursuing claims of civil

rights violations against Det. Johnson in both the Hoskins & Taylor case and the

Anderson case.

       Kentucky Rules of the Supreme Court, Rule of Prof. Conduct (SCR) 3.130(4.1)

dictates that “[i]n the course of representing a client a lawyer: (a) shall not knowingly

make a false statement of material fact or law to a third person[.]” The commentary to

this Rule provides that ”[m]isrepresentations can also occur by partially true but

misleading    statements[.]”   SCR    3.130(4.1)   2009   Supreme    Court    Commentary,

Misrepresentation.

       Although no orders on the summary judgment motions have been entered, the

Plaintiffs’ position in the Hoskins & Taylor case is that Det. Bryan Johnson is no longer

being pursued as a defendant. (Hoskins & Taylor v. Knox Co., et al., No. 6:17-cv-84-REW-

HAI (E.D. Ky.), DN 195 at pg. 118 of 230 n. 2). Mr. Slosar stated at the December 17, 2019

press conference that Det. Johnson is facing claims of misconduct in the Hoskins & Taylor

case for framing innocent people for murder, perjury, obstruction of justice, and should


                                             12
Case: 6:17-cv-00084-REW-HAI Doc #: 248 Filed: 02/14/20 Page: 13 of 17 - Page ID#:
                                    18625



be fired. His comments indicate that Hoskins & Taylor continue to pursue these claims

against Det. Johnson. In light of what has actually occurred in the Hoskins & Taylor case,

this is misleading.

       Although Det. Johnson is no longer being pursued as a defendant in this case, he

is still a defendant in the Anderson case, and several other of the KSP Defendants,

including Lt. Jackie Joseph and Det. Mark Mefford, are still being pursued as defendants

in the Hoskins & Taylor case. Thus, these parties face the prejudice caused by the specific

comments about Det. Johnson and about KSP and KSP officers in general.

       Mr. Slosar knew or should have known of the prohibitions on his statements and

their strong potential for interfering with the fair administration of justice because he was

enjoined in a criminal case in Indiana in the summer of 2018 when he made similar

statements there. Attached as Exhibit 2 is an order from Indiana v. Royer, where a state

trial court found that Mr. Slosar’s statements at a press conference about that case were

“highly inflammatory, defamatory, inaccurately state the law…, and dr[e]w legal

conclusions about matters not yet adjudicated.” (Elkhart Superior Court Order at ¶11,

attached hereto as Exhibit 2, available at https://www.southbendtribune.com/news/

publicsafety/elkhartjustice/elkhart-county-judge-issues-gag-order-for-lawyer-in-

murder/article_b3e82bba-d7cb-5ce4-b066-ae45cb054242.html). The Court found that Mr.

Slosar went “beyond simply summarizing evidence that is a matter of public record” by

“characterizing ‘”systemic failure” and an “epidemic” in Elkhart County where people

are wrongfully convicted because of police corruption, uninspiring defense counsel and

an overzealous prosecutor.’” (Id. at ¶9, ¶11).


                                             13
Case: 6:17-cv-00084-REW-HAI Doc #: 248 Filed: 02/14/20 Page: 14 of 17 - Page ID#:
                                    18626



      Once again, Mr. Slosar has made inflammatory and prejudicial extrajudicial

statements, including discussions of the character of potential witnesses and comments

on potential evidence, and has made misleading extrajudicial statements harmful to the

KSP Defendants’ rights.

                     III. CONCLUSION: REQUEST FOR RELIEF

      Thus, in an effort to remedy any prejudice, to curb any future prejudice, and to

obtain relief from statements already made, the KSP Defendants ask the Court: (1) to

order Mr. Slosar to issue a retraction/correction only stating that Det. Johnson is not

facing claims of misconduct in the Hoskins & Taylor case because Hoskins and Taylor

voluntarily dismissed him and three other Kentucky State Police officers from the case in

July 2019. The KSP Defendants ask that this retraction/correction be prominently posted

with/attached to/made part of the press release posted on the Loevy & Loevy website,

and be circulated at a minimum to all the media outlets identified in this motion; and (2)

to admonish Mr. Slosar to abide by the Kentucky Rules of the Supreme Court, Rules of

Professional Conduct in any future statements, press releases, and public comments

about the Hoskins & Taylor and Anderson cases.




                                           14
Case: 6:17-cv-00084-REW-HAI Doc #: 248 Filed: 02/14/20 Page: 15 of 17 - Page ID#:
                                    18627



                                                 Respectfully submitted,

                                                 /s/ Amber Arnett
                                                 Alea Amber Arnett
                                                 Department of Kentucky State Police
                                                 Legal Office
                                                 919 Versailles Road
                                                 Frankfort, KY 40601
                                                 (502) 782-2163
                                                 (502) 573-1636 facsimile
                                                 Alea.Arnett@ky.gov
                                                 Counsel for Kentucky State Police Officers
                                                 in their individual capacities: Dallas
                                                 Eubanks, Kelly Farris, Bryan Johnson,
                                                 Jackie Joseph (formerly Pickrell), and Mark
                                                 Mefford


                               CERTIFICATE OF SERVICE

       I hereby certify that on February 14, 2020, I electronically filed this document with
the clerk of the court by using the CM/ECF System, which will provide service to the
following CM/ECF participants:

Arthur Loevy
Elliot Slosa
Jon Loevy
Michael I. Kanovitz
Amy Robinson Staples
Loevy & Loevy - IL
311 N. Aberdeen
3rd Floor
Chicago, IL 60607
312-243-5900
Fax: 312-243-5902
loevylaw@loevy.com
elliot@loevy.com
jon@loevy.com
mike@loevy.com
Amy@loevy.com
Counsel for Plaintiffs




                                            15
Case: 6:17-cv-00084-REW-HAI Doc #: 248 Filed: 02/14/20 Page: 16 of 17 - Page ID#:
                                    18628



John F. Kelley, Jr.
Jason E. Williams
Williams & Towe Law Group, PLLC
303 S. Main Street
P.O. Box 3199
London, KY 40743
606-877-5291
Fax: 606-877-5294
john@wftlaw.com
jason@wftlaw.com
Counsel for Knox County, Knox County Sheriff’s
Department Officers in their individual capacities:
John Pickard and Derek Eubanks, Unknown officers
from Knox County Sheriff’s Department

Alexandra Deaton DeMoss-Campbell
Licha H. Farah, Jr.
Nicole L. Antolic
Ward, Hocker & Thornton, PLLC - Lexington
333 W. Vine Street, Suite 1100
Lexington, KY 40507
859-422-6000
Fax: 859-422-6001
alexandra.demoss-campbell@whtlaw.com
lfarah@whtlaw.com
nicole.antolic@whtlaw.com
Counsel for City of Barbourville, Kentucky, and
Barbourville Police Officer in his individual capacity: Mike Broughton

Derrick T. Wright
Lyndol Scott Miller
Sturgill, Turner, Barker & Moloney PLLC
333 W. Vine Street, Suite 1500
Lexington, KY 40507
859-255-8581
Fax: 859-231-0851
ccole@sturgillturner.com
tosterloh@sturgillturner.com
dwright@sturgillturner.com
smiller@sturgillturner.com
Counsel for Kentucky State Police Officers in their
individual capacities: Jason Bunch and Jason York




                                               16
Case: 6:17-cv-00084-REW-HAI Doc #: 248 Filed: 02/14/20 Page: 17 of 17 - Page ID#:
                                    18629



Christian Matthew Feltner
Caldwell & Feltner, PLLC
P.O. Box 3073
London, KY 40743
859-391-1377
Fax: 606-672-1968
mattfeltner@msn.com
Co-Counsel for Kentucky State Police Officers in their
individual capacities: Jason Bunch and Dallas Eubanks


                                                   /s/ Amber Arnett
                                                   Alea Amber Arnett




                                              17
